Citation Nr: 1454448	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  08-38 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as due to service-connected bilateral knee arthritis.

2.  Entitlement to service connection for a left shoulder disability, to include as due to service-connected bilateral knee arthritis.

3.  Entitlement to service connection for a back disability, to include as due to service-connected bilateral knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1967 to June 1969.  He also has additional service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for a bilateral shoulder disability and a back disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The issues of service connection for a left shoulder disability, a right shoulder disability, and a back disability have been previously remanded in November 2012 to obtain adequate VA medical opinions regarding the claimed bilateral shoulder and back disabilities.  In the November 2012 Board Remand, the VA examiner was requested to provide opinions addressing service connection as aggravated (worsened in severity beyond a normal progression) by the service-connected bilateral knee arthritis.  

Pursuant to the November 2012 Board Remand, the Veteran underwent another VA examination of the joints in January 2013.  The VA examiner opined that it is less likely than not that the bilateral shoulder disabilities and the back disability were caused by, or related to, the service-connected bilateral knee arthritis.  While the January 2013 VA examiner used such language as "not caused by" and "not related to," these terms do not encompass the issue of aggravation (permanent worsening in severity beyond a normal progression) as instructed in the November 2012 Board Remand.  As such, an addendum medical opinion is necessary to assist in determining the etiology of the left shoulder disability, right shoulder disability, and back disability, to include on a direct basis and on a secondary basis as due to service-connected bilateral knee arthritis.

The record also reflects that the Veteran sustained injuries to the shoulders and back in September 1985, December 1986, May 1987, and August 1988.  It appears that the Veteran had service in the Army Reserve during these periods.  Here, however, the record is unclear as to the exact dates of Army Reserve service and the Veteran's personnel file indicating such service should be obtained.  In addition, while some of the service treatment records from the Army Reserve are associated with the claims file, it is also unclear whether attempts were made to obtain reserve service records in their entirety.  The issues on appeal should be remanded on this basis alone.


Accordingly, the case is REMANDED for the following action:

1. Make all appropriate attempts to obtain service treatment and personnel records for the Veteran for service in the Army Reserve.  Such attempts should include the National Personnel Records Center (NPRC) and/or any other appropriate service entity.  All attempts to obtain such records must be documented for the record.

2. Request that a VA physician (other than the physician who conducted the January 2013 VA examination) review the claims file and provide an addendum medical opinion.  A VA physician with expertise in orthopedic surgery is preferred but not required.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

Following a review of all relevant evidence from the claims file, the VA examiner is asked to offer the following opinions:

a) Is it as likely as not (a 50 percent probability or greater) that a right and/or left shoulder disability began during service or is etiologically related to active service, including injuries sustained during Reserve duty?

b) Is it at least as likely as not (a 50 percent probability or greater) that a right and/or left shoulder disability was caused (proximately due to) the service-connected bilateral knee arthritis?

c) If the answer to the above question is negative, is it at least as likely as not (a 50 percent probability or greater) that the right and/or left shoulder disability was aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected bilateral knee arthritis?

d) Is it as likely as not (a 50 percent probability or greater) that a back disability began during service or is etiologically related to active service, including injuries sustained during Reserve duty?

e) Is it at least as likely as not (a 50 percent probability or greater) that a back disability was caused (proximately due to) the service-connected bilateral knee arthritis?

f) If the answer to the above question is negative, is it at least as likely as not (a 50 percent probability or greater) that the back disability was aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected bilateral knee arthritis?

In rendering the opinions requested above, the VA examiner should assume that the Veteran 1) is service-connected for bilateral knee arthritis; 2) sustained injuries of the shoulders and back in September 1985, December 1986, May 1987, and August 1988; and 
3) has current diagnoses of acromioclavicular (AC) joint arthropathy, bilateral shoulder strain, lumbar facet arthropathy, and lumbar strain.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

3. Then, review the claims file (including the electronic record) and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the detailed questions asked by the Board have been addressed by the VA examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the medical opinions.  If the requested opinions do not include adequate responses to the specific opinions requested, they must be returned for corrective action.  38 C.F.R. § 4.2 (2014); see also Stegall, 11 Vet. App. at 268.

4. After completion of the above and compliance with the requested actions has been ensured, the claims of service connection for a left shoulder disability, a right shoulder disability, and a back disability, to include as due to service-connected bilateral knee arthritis, should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



